Digitally signed by
                                                                                      Reporter of
                                                                                      Decisions
                                                                                      Reason: I attest to
                                  Illinois Official Reports                           the accuracy and
                                                                                      integrity of this
                                                                                      document
                                          Appellate Court                             Date: 2019.10.08
                                                                                      09:12:23 -05'00'



                        In re Estate of Mattson, 2019 IL App (1st) 180805



     Appellate Court          In re ESTATE OF CAROL MATTSON, Deceased (Daniel Houlihan,
     Caption                  Petitioner-Appellant).



     District & No.           First District, Second Division
                              Docket No. 1-18-0805



     Filed                    April 30, 2019



     Decision Under           Appeal from the Circuit Court of Cook County, No. 17-P-752; the
     Review                   Hon. Daniel B. Malone, Judge, presiding.



     Judgment                 Appeal dismissed; circuit court judgment affirmed.


     Counsel on               Daniel Houlihan, of Des Plaines, appellant pro se.
     Appeal


     Panel                    JUSTICE LAVIN delivered the judgment of the court, with opinion.
                              Presiding Justice Mason concurred in the judgment and opinion.
                              Justice Hyman dissented, with opinion.


                                               OPINION

¶1        Daniel Houlihan, a nonattorney proceeding pro se, petitioned the circuit court to open an
      estate for his mother, Carol Mattson, and for issuance of letters of administration, appointing
      him as independent administrator of her estate. The circuit court denied his petition without
     prejudice because Daniel, as a nonattorney, could not represent the legal interests of an estate
     in a pro se capacity. Daniel now appeals. 1

¶2                                          BACKGROUND
¶3       In February 2017, Daniel filed a petition for letters of administration in the probate division
     of the circuit court, which stated that Carol Mattson (Decedent) died on May 4, 2016, leaving
     no will. According to the petition, Decedent’s heirs were her three surviving children, namely,
     Daniel Houlihan, Brian Houlihan, 2 and Deborah Soraghan. Initially, the circuit court struck
     Daniel’s petition when he failed to appear in court to present it. Daniel subsequently filed a
     pro se motion for “permission to proceed in [the] process [of] opening the ESTATE OF
     CAROL JOAN MATTSON.” On three separate occasions thereafter, the court advised Daniel
     that he could not represent the legal interests of an estate as a nonattorney and continued the
     case in order “for [an] attorney to appear.” Instead, Daniel filed a pro se motion to “Appoint
     Son Daniel Houlihan [as] Independent Administrator” of Decedent’s estate. Despite its prior
     orders, the court nonetheless continued the case “for [an] attorney to appear.”
¶4       Ultimately, the court denied Daniel’s petition without prejudice on March 15, 2018,
     because he failed to obtain counsel to represent Decedent’s estate and could not represent the
     legal interests of her estate as a nonattorney pursuant to Ratcliffe v. Apantaku, 318 Ill. App. 3d
     621 (2000). Daniel has not retained counsel and is representing Decedent’s interests in this
     matter pro se as he did below. For the reasons to follow, we strike his brief and dismiss the
     appeal.

¶5                                               ANALYSIS
¶6        An individual not duly authorized to practice law cannot represent another in a court of
     law. 705 ILCS 205/1 (West 2016); Ratcliffe, 318 Ill. App. 3d at 625 (citing Blue v. People, 223
     Ill. App. 3d 594, 596 (1992)). Thus, although a pro se litigant is entitled to represent his own
     personal interests, a nonattorney cannot represent another’s legal interests on behalf of that
     individual. Ratcliffe, 318 Ill. App. 3d at 626; National Bank of Austin v. First Wisconsin
     National Bank of Milwaukee, 53 Ill. App. 3d 482, 488-89 (1977). Moreover, this rule includes
     a nonattorney seeking to personally represent the legal interests of an estate. See Ratcliffe, 318
     Ill. App. 3d at 626 (stating, “ ‘[t]his is not to say that personal representatives must be attorneys,
     but, rather, that one who seeks to represent the legal interests of the personal representative
     must be an attorney’ ” (quoting Waite v. Carpenter, 496 N.W.2d 1, 5 (Neb. Ct. App. 1992))).
     In addition, where one not licensed to practice law has instituted legal proceedings on behalf
     of another, the suit should be dismissed. Blue, 223 Ill. App. 3d at 596; Lake Shore Management
     Co. v. Blum, 92 Ill. App. 2d 47, 50 (1968).
¶7        Based on the foregoing, Daniel cannot represent the legal interests of Decedent’s estate in
     a pro se capacity, either in this court or in the action below, since he is not a licensed attorney
     or a party to this suit. See 705 ILCS 205/1 (West 2016); Ratcliffe, 318 Ill. App. 3d at 627; Blue,
     223 Ill. App. 3d at 595-96. Additionally, the suit should be dismissed because Daniel, as a

         1
            We note that there is no respondent-appellee in this case. As such, we will consider the merits of
     this appeal based on the record and petitioner-appellant’s brief only. See First Capitol Mortgage Corp.
     v. Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976).
          2
            We note that Daniel’s brief indicates Brian Houlihan died in February 2018.

                                                     -2-
       nonattorney, has impermissibly instituted legal proceedings on behalf of another, i.e., the estate
       of Carol Mattson. This occurred when he filed motions pro se for “permission to proceed in
       [the] process [of] opening the ESTATE OF CAROL JOAN MATTSON,” and to “Appoint Son
       Daniel Houlihan [as] Independent Administrator” of Decedent’s estate, in addition to filing the
       present pro se appeal. We note the dissent relies in part on the “petitions for letters of
       administration forms” in arguing that the denial of Daniel’s petition was improper. Not only
       are these documents from other counties and thus, inapplicable, but the rationale quite literally
       elevates “forms” over substance, as the statutory language directly contradicts the analysis.
       705 ILCS 205/1 (West 2016). And from Daniel’s brief, it is apparent that he seeks not only to
       pursue his petition to appoint an independent administrator pro se, but also intends, as
       independent administrator, to pursue claims against his sister for allegedly dissipating estate
       assets. Even our dissenting colleague would agree that Daniel cannot pursue the latter course
       pro se. Accordingly, the appeal is dismissed and the judgment of the circuit court is affirmed.

¶8                                          CONCLUSION
¶9        For the reasons set forth above, we strike Daniel’s brief and dismiss the appeal. See Blue,
       223 Ill. App. 3d at 596-97 (striking the briefs by a nonattorney pro se filed on behalf of
       another).

¶ 10      Appeal dismissed; circuit court judgment affirmed.

¶ 11        JUSTICE HYMAN, dissenting:
¶ 12        This appeal involves a barrier to accessing the civil justice system that does not exist.
¶ 13        Daniel Houlihan filed a pro se petition in the trial court seeking appointment as
       administrator of his mother’s estate. The trial court dismissed the petition, without prejudice,
       finding Daniel “cannot represent the legal interest of an entity in a pro se capacity because he
       is not an attorney licensed to practice law.” At this preliminary stage, Daniel is not representing
       the legal interests of his mother’s estate, as he has not yet been appointed administrator. He
       represents his own interest in serving as administrator and need not hire an attorney to file the
       petition. Thus, I dissent from the majority’s decision to affirm the trial court’s order denying
       Daniel’s pro se petition for letters of administration and would remand for further proceedings.
       I also dissent from the decision to dismiss Daniel’s appeal and to strike his brief.

¶ 14                                     The Majority’s Decision
¶ 15       As the majority notes, a self-represented litigant can represent his or her own interests, but
       a nonattorney cannot represent the interests of another. Blue v. People, 223 Ill. App. 3d 594,
       596 (1992)). Under the “nullity rule,” a court may dismiss a case if a person who is not licensed
       to practice law attempts to represent another party in legal proceedings. Applebaum v. Rush
       University Medical Center, 231 Ill. 2d 429, 435 (2008) (citing Ford Motor Credit Co. v. Sperry,
       214 Ill. 2d 371 (2005)). As our supreme court explained, the purpose of the nullity—or
       voidness—rule— “ ‘ “is *** to protect litigants against the mistakes of the ignorant and the
       schemes of the unscrupulous and to protect the court itself in the administration of its
       proceedings from those lacking requisite skills.” ’ ” Id. (quoting Sperry, 214 Ill. 2d at 389-90,
       quoting Janiczek v. Dover Management Co., 134 Ill. App. 3d 543, 546 (1985)).


                                                    -3-
¶ 16        Both the majority and trial court cite to Ratcliffe v. Apantaku, 318 Ill. App. 3d 621 (2008).
       There, the appellate court applied the nullity rule to dismiss a pro se wrongful death complaint
       filed by a special administrator on behalf of her mother’s estate. The appellate court found that
       the daughter brought the claims for damages in a representative capacity for the benefit of the
       decedent’s estate. Id. at 626-27. And, because a nonattorney may not represent the legal
       interests of another, the court dismissed the self-represented litigant’s complaint. The court
       also found that medical malpractice and wrongful death actions cases are “complex cases that
       require the expertise of an attorney.” Id. at 627.
¶ 17        In reaching its decision, the Ratcliffe court relied on Blue, 223 Ill. App. 3d 594. In Blue, a
       self-represented litigant filed a complaint for an order of habeas corpus in the name of his
       minor child, alleging the child’s mother had custody in violation of due process of law. The
       trial court dismissed the complaint under section 2-619(a)(3) of the Code of Civil Procedure
       (735 ILCS 5/2-619(a)(3) (West 2016)) because of a separate pending case between the same
       parties for the same cause. The appellate court, however, dismissed the appeal and vacated the
       circuit court’s judgment. Blue, 223 Ill. App. 3d at 597.
¶ 18        Citing the nullity rule, the court stated that “[o]ne not duly authorized to practice law may
       not represent another in a court of law.” Id. at 596. “Where one not licensed to practice law
       has instituted legal proceedings on behalf of another, the suit should be dismissed; if the suit
       has proceeded to judgment, the judgment is void and will be reversed.” Id. The court concluded
       the self-represented father, who was not authorized to practice law, could not represent the
       interests of his son. The court also reasoned that a minor, who lacks the capacity to represent
       himself, should have the protection and expertise of an attorney. Id.
¶ 19        Ratcliffe and Blue, however, do not support dismissal of Daniel’s petition. In both Ratcliffe
       and Blue, the plaintiffs sought to bring pro se claims on behalf of another. In Ratcliffe, a
       daughter, who had not yet been appointed administrator, wanted to sue on behalf of her
       deceased mother. In Blue, a father wanted to file a claim on behalf of his minor son.
       Conversely, Daniel is not representing his mother or her estate. Daniel filed his petition under
       section 9-4 of the Probate Act of 1975, which permits “[a]nyone desiring to have letters of
       administration issued on the estate of an intestate decedent shall file a petition therefor in the
       court of the proper county.” 755 ILCS 5/9-4 (West 2016). Daniel seeks only letters of
       administration, which, if granted, would then permit him to act on the behalf of his mother’s
       estate. But, until appointed, he represents himself alone.
¶ 20        According to Daniel’s brief, he has a sister and two deceased brothers, one of whom has
       two children. Daniel’s sister and his brother’s children are entitled to notice and may appear to
       oppose his appointment as administrator. 755 ILCS 5/9-5 (West 2016) (copy of petition must
       be mailed with time and place of hearing to heirs entitled to administer or nominate a person
       to administer estate). If, after a hearing, the trial court grants Daniel’s petition, he may act on
       behalf of the estate. Until then, Daniel and his sister, if she too seeks letters of administration,
       act on behalf of themselves as potential administrators of the estate and nothing in the Probate
       Act of 1975 requires the hiring of an attorney to pursue those interests.
¶ 21        Notably, circuit courts in other Illinois counties permit self-presented petitions for letters
       of administration, as evidenced by the forms made available to the public on county court
       websites. The petitions for letters of administration forms in Du Page County, Kane County,
       Lake County, and elsewhere include a box labeled “pro se,” which plainly permit the
       petitioning party to file the petition without hiring a lawyer. See Court Forms, Du Page County

                                                    -4-
       Circuit Clerk, https://www.dupageco.org/CourtClerk/CourtForms/ [https://perma.cc/NDG3-
       AC7G]; Appearance and Consent to Admission of Will and Issuance of Letters, Kane County
       Circuit Clerk, http://www.cic.co.kane.il.us/eForms/P1-PR-007-E.pdf (last visited July 5, 2019)
       [https://perma.cc/PUV2-658H]; Petition for Probate and for Letters, Lake County Circuit
       Clerk,         https://www.lakecountycircuitclerk.org/docs/default-source/probate/petition-for-
       probate-and-for-letters-171p-30-(rev-12-17)0328bae006ca6cf291ebff0000dce829.pdf?
       sfvrsn=2 (Oct. 2018) [https://perma.cc/G5P7-AH3H]. Interestingly, the form on the Cook
       County circuit court website does not similarly provide for a pro se petitioner to sign the
       petition. See Petition for Letters of Administration, Cook County Circuit Clerk, http://www.
       cookcountyclerkofcourt.org/Forms/pdf_files/CCP0302.pdf (Oct. 1, 2018) [https://perma.cc/
       5U2P-D3KJ].
¶ 22        Given the absence of case law to support its holding or a circuit court rule prohibiting a
       petitioner from filing a pro se petition for letters of administration, I can only surmise the trial
       court may have applied an informal rule applied in Cook County that prohibits pro se petitions
       for letters of administration. If so, the practice should be abandoned, as it has no basis in law.
       Further, it would violate due process to permit petitioners in other counties to file petitions
       pro se, while petitioners in Cook County must hire an attorney to file the petition.
¶ 23        Daniel well may want to hire an attorney if he successfully petitions for appointment as
       administrator. But, until then, he represents no interests of the estate and neither the nullity rule
       nor the cases cited by the majority support dismissing his petition. Thus, I would reverse the
       trial court’s order and remand for further proceedings on Daniel’s pro se petition for letters of
       administration.

¶ 24                                     Striking Appellant’s Brief
¶ 25       I also dissent from the majority’s decision to strike Daniel’s brief. The majority dismisses
       Daniel’s appeal and strikes his brief on the grounds that he cannot appear pro se in the trial
       court or before this court. As noted, I disagree with the conclusion that, at this stage, Daniel
       represents any interest other than his own in being appointed administrator. Thus, I would not
       dismiss his appeal or strike his brief.
¶ 26       Moreover, by striking the brief, the appellate court effectively closes the courthouse door
       to a pro se appellant, like Daniel, who thinks the trial court got it wrong. This punishes Daniel
       twice, once for not having hired an attorney—first by the trial court, which dismissed his
       petition on the grounds, improperly I contend, and then in this court where he may not appear
       pro se to present his arguments. Thus, I would not strike his brief but permit Daniel to present
       his arguments and have the appeal decided on the merits.




                                                     -5-